Citation Nr: 0320840	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  99-17 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed as sleep disorder and chronic fatigue, to include as 
due to an undiagnosed illness.

2.  Entitlement to service connection for cardiovascular 
disorder and hypertension, to include as due to an 
undiagnosed illness. 

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness. 

4.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness. 

5.  Entitlement to service connection for night sweats, to 
include as due to an undiagnosed illness. 

6.  Entitlement to service connection for diarrhea, to 
include as due to an undiagnosed illness. 

7.  Entitlement to service connection for frequent urination, 
to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for skin rash, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to July 
1974 with the U.S. Navy, and from November 1990 to June 1991 
with the U.S. Army.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to the benefits 
sought on appeal. 

The Board remanded the issues that are the subject of this 
decision in December 2000.  Review of the actions performed 
by the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Sleep apnea, claimed as sleep disorder and chronic 
fatigue, did not have its onset during active service or 
result from disease or injury in service, and there is no 
competent evidence of any current sleep disorder due to an 
undiagnosed illness.

3.  The veteran does not currently have a cardiovascular 
disorder or hypertension, nor does he have cardiovascular 
symptoms or elevated blood pressure due to an undiagnosed 
illness. 

4.  Headaches, which have been diagnosed as both tension 
headaches and as secondary to the veteran's sleep apnea, did 
not have their onset during active service or result from 
disease or injury in service, and there is no competent 
evidence of any current headaches due to an undiagnosed 
illness.

5.  Multiple joint arthralgias are due to an undiagnosed 
illness.

6.  Night sweats are due to an undiagnosed illness. 

7.  The veteran does not currently have diarrhea due to a 
diagnosed or undiagnosed disorder.  

8.  The veteran does not currently have frequent urination 
due to a diagnosed disorder or undiagnosed illness.

9.  There is no competent medical evidence that the veteran 
currently has a current skin rash due to a diagnosed disorder 
or undiagnosed illness.


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea, claimed as sleep 
disorder and chronic fatigue, to include as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

2.  Service connection for a claimed cardiovascular disorder 
and hypertension, to include as due to an undiagnosed 
illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002). 

3.  Service connection for headaches, to include as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

4.  Service connection for multiple joint arthralgias as due 
to an undiagnosed illness is warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002). 

5.  Service connection for night sweats as due to an 
undiagnosed illness is warranted.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

6.  Service connection for diarrhea, to include as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002). 

7.  Service connection for frequent urination, to include as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002). 

8.  Service connection for a claimed skin rash, to include as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board notes that the RO referred to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his service connection 
claim by various documents.  For example, the veteran was 
advised of the evidence then of record and the applicable 
criteria concerning service connection and the Persian Gulf 
presumptions of service connection by the July 1999 Statement 
of the Case (SOC), the December 2000 Board remand, September 
2002 development letter, and March 2003 Supplemental SOC 
(SSOC).  In particular, the RO notified the veteran of the 
evidence necessary for adjudication of his claims in a 
September 2002 letter.  The SOC and SSOC noted those items 
that have been added to the record and that some records 
identified by the veteran were apparently unavailable.  In 
addition, the RO and the Board have indicated in the above 
documents that VA would request pertinent medical records 
identified by the veteran.  As such, the veteran was kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulation

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition to the general rules of service connection cited 
above, service connection may also be granted for certain 
chronic diseases, such as arthritis and cardiovascular-renal 
disease, including hypertension, that are manifest to a 
compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran also contends that he is entitled to service 
connection pursuant to 38 C.F.R. § 3.317.  Title 38 U.S.C.A. 
Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation under this 
subchapter to any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness 
(or combination of undiagnosed illnesses) that:

(1) became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War; or

(2) became manifest to a degree of 10 percent or 
more within the presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by regulation the 
period of time following service in the Southwest Asia 
theater of operations during the Persian Gulf War that 
the Secretary determines is appropriate for presumption 
of service connection for purposes of this section.

* * *

(e) For purposes of this section, the term ''Persian 
Gulf veteran'' means a veteran who served on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as fatigue, sleep disturbances, signs or symptoms involving 
skin, neurologic or neuropsychological signs or symptoms, and 
other symptoms, provided that such disability (i) became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2006, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1) (2002). 

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2002).  Disabilities that have 
existed for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered "chronic."  Id.

By regulatory amendment effective November 9, 2001, 38 C.F.R. 
§ 3.317(a)(1)(i) was amended by removing "December 31, 
2001" and adding, in its place, December 31, 2006".  66 
Federal Register 56,614-56,615 (November 9, 2001).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 





Factual Background

Service medical records from the veteran's first term of 
service show no pertinent complaints, treatment, or 
diagnoses.  The veteran was noted to have cut his left hand 
on glass when he fell in the shower in August 1972.

Service medical records from the veteran's tour of duty in 
the Persian Gulf include entrance and exit examinations as 
well as treatment records.  He was treated on two occasions 
for cold symptoms and on one occasion for jamming his left 
middle finger while playing volleyball.  

A May 1991 questionnaire recorded the veteran's medical 
history while in Southwest Asia.  He reported that he had not 
had: fever, fatigue, weight loss, rash, diarrhea, urinary 
problems, nightmares or trouble sleeping.

On the veteran's demobilization examination, he was noted to 
have increased blood pressure since deployment - showing 
reading of 112/76 going up to 142/88.  No other abnormalities 
were noted.  A diagnosis of hypertension was not recorded.  
He was noted to weigh 161 lbs.  He complained of no pertinent 
abnormalities on his report of medical history at separation.

A November 1991 service examination noted no pertinent 
abnormalities.  The veteran's blood pressure was 136/70.  His 
weight was 167 lbs.  

The Board notes that there is a significant gap in the record 
between the veteran's exit from service and the first records 
dating to 1997.  The RO requested information from the 
veteran as to any treatment he might have received during 
this period.  All identified records have been obtained or 
attempts have been unsuccessful.  As noted above, the veteran 
has been notified of the content of the records that have 
been acquired and has been notified of those records that are 
unavailable.

A January 1997 VA treatment note records the veteran still 
had headaches off and on.  Examination was within normal 
limits, except his left ankle had trace edema.  His weight 
was 187.6 and his blood pressure was 111/75.  The diagnosis 
was chronic fatigue and stress headaches.

In May 1997, the veteran's weight was noted to be 193 lbs.  
His blood pressure was 126/90.

In July 1997, the veteran was noted to weigh 213 lbs. He 
complained of fatigue and joint pain.  He was not having as 
much trouble sleeping.  He had gained 24 lbs. in six months.  
The physical examination was normal.  The diagnoses noted 
were fatigue and tension headaches.

Later in July 1997, a dietician saw the veteran.  The veteran 
reported having had strange weight fluctuations since 
returning from the Persian Gulf.  He reported his eating 
habits and activity level had remained level.  His weight had 
always been 165 lbs. but had gone up to 217 lbs.  He reported 
having a lot of joint pain and bowel problems.  The dietician 
noted that the veteran was compliant with dietary advice and 
his weight fluctuation was not due to eating habits.

The RO has attempted on numerous occasions to obtain the 
report of a sleep study that has been noted in treatment 
records to have been performed at the Leavenworth VA hospital 
in December 1997.  Review of the record also indicates that 
it was more likely performed in Tacoma.  In response to 
requests for the report of the test, pulmonary function test 
results have been provided.  

A December 1997 primary care admission note outlined the 
veteran's complaints.  He was reported to have been in good 
health when deployed to the Persian Gulf, but had developed 
multiple medical problems after he returned from his tour of 
duty. His sleep apnea had been documented in a sleep study, 
and he was on a CPAP with good response.  Prior to treatment 
he suffered from sleep deprivation, tossed and turned, and 
snored.  He then found it difficult to stay awake during the 
day, even while driving.  He felt much better.  He stayed 
awake during the day, and did not fall asleep behind the 
wheel.  The veteran had noted reduced grip strength and left 
ankle weakness.  His grip was 4/5 on the right and 5/5 on the 
left.  His ankle examination showed some swelling and pain on 
dorsiflexion, consistent with sprain.  He had had a negative 
X-ray examination for fracture.  The rest of his neuro 
examination was nonfocal and within normal limits except for 
reduced ability to recall, 3/5 after 5 minutes.

It was further noted in the December 1997 examination report 
that the veteran's  headaches had been worse for the previous 
six months.  He reported being told after his return from the 
Persian Gulf it was "sky high," but it had not been 
treated.  He reported diarrhea off and on since his return 
from the Persian Gulf.  He had had a negative stool work-up.  
He had a history consistent with gastroesophageal reflux 
disorder (GERD) and gastritis.  He lived on "Tums" and his 
epigastric discomfort was associated with vomiting.  He 
denied food intolerance, including greasy food, except a.m. 
milk.  He admitted to acid reflux, especially at night.  His 
abdominal examination was negative, other than obesity. 

He complained of shortness of breath.  He could not tell if 
his difficulties at night were due to sleep apnea.  He had 
cough and chest pain occasionally.  On examination, his lungs 
were clear and heart sounds were normal without gallop.  He 
had no edema.  His chest X-ray examination showed his heart 
as borderline enlarged.  He had also been informed that his 
left ventricular function at 48 percent was normal.

He reported a pruritic erythematous lesion on his upper 
extremity that lasted from minutes to days.

The veteran also complained of muscle and joint aches in his 
fingers as well as large joints.  He reported that his 
fingers swelled up for hours to days.  None of his joints 
were swollen on examination.  In general examination the 
musculoskeletal system was within normal limits except for 
his left ankle that had swelling post strain.

Treatment records indicate that in April through September 
1998 the veteran continued to complain of difficulty finding 
words and memory.  His headaches were fifty percent better 
since he started the CPAP in December 1997.  He was having 
headaches two to three times per month.  His energy level was 
much better with the CPAP.  The assessment was obstructive 
sleep apnea, with weight gain questionably related.  Also 
noted were increased liver function tests and a questionable 
fatty liver.

A June 1998 neuropsychological testing report recorded the 
veteran's complaints of memory problems and transient 
episodes of confusion.  The veteran was administered a 
battery of tests.  The psychologist noted that the veteran 
might experience difficulty with the acquisition of new 
information via the visual modality, especially if the 
material to be assimilated did not lend itself to verbal 
encoding.  However, the testing did not document the presence 
of significant word finding difficulties.  An EEG was also 
performed, with normal results.

In November 1998, B.E., L.L. - the veteran's mother, and A.L. 
- the veteran's brother, submitted statements in support of 
the veteran.  B.E. noted that she had seen the veteran 
experience night sweats and restless nights.  She had seen 
him suffer from swollen feet and limbs.  She noted that he 
had been physically active, but he had lost all his energy 
and strength.  He had also had a tremendous weight gain.

L.L. noted that after the veteran returned from the Persian 
Gulf, he had lost his job as a corrections officer.  He was 
forced to use all his accumulated sick leave.  He had then 
lost the job because he was unable to get a work release due 
to VA diagnosis of work stress.  She noted that the veteran 
had nightly occurrence of heavy sweating along with a sleep 
disorder.  Everyday, his bedding had to be changed.  The odor 
in sheet could not be gotten out, no matter what washing 
process was used.  She reported he also had pain and swelling 
of joints and ankles.  He had at times had a speech problem 
and severe headaches.  He had had rashes on his limbs and 
feet.  He had also had a terrific weight gain.

A.L. noted that he had worked with his brother for over 
forty-five years.  Prior to his Persian Gulf service, the 
veteran had held numerous jobs and performed them in a 
professional and attentive manner.  However, his ability to 
perform simple skills were lacking upon his return from the 
Army.  He could personally attest to the veteran's loss of 
skills, because the veteran worked for him on a cattle farm.  
The veteran's inability to concentrate on his work prevented 
him from having a career and partnership in the family farm.  
His loss of energy and vigor were apparent.  

The veteran was examined by VA in November 1998.  The veteran 
gave a history of histoplasmosis and an injury to his left 
ankle playing football prior to entering the service.  He had 
injured his left hand in 1971 on broken glass while he was 
pulling people out of a plane that crashed.  

The veteran was noted to have been a correctional officer 
from 1983 to 1996.  The veteran described his general health 
as good until he returned from the Persian Gulf.  Since then 
he had developed several problems.  The veteran's headaches 
consisted of a sharp pain that started at the neck and 
radiated up the back of the head.  The headaches occurred 
about twice per month.  They had decreased since he started 
treatment for sleep apnea.  He reported difficulty in 
expressing his thoughts and memory loss.  He had experienced 
symptoms of fatigue, shortness of breath, cough, sleep 
disturbance, and daytime sleeping.  He was found to have 
sleep apnea in 1997.  The symptoms had decreased since 
treatment with CPAP for sleep apnea.

He reported heart problems, in that his left ventricle did 
not function normally.  This was reportedly found on a 
cardiology workup.  He experienced occasional discomfort in 
the mid to left chest that lasted about one minute.

He also reported diarrhea two to three times per month.  On 
those occasions he had diarrhea up to six times per day, 
lasting from one day to a week.  He had alternating periods 
of constipation.  He was diagnosed as having GERD 
(gastroesophageal reflux disorder) five years earlier.

He reported intermittent dull, achy pain in the elbows, 
wrists, fingers, hips, knees, ankles, and back.  He had 
occasional swelling, warmth, and redness in the hands and 
ankles.

He reported an intermittent fine red skin rash on the arms 
from the wrists to the elbows and both ankle areas.  The rash 
occurred mostly in the spring and summer and lasted from one 
to 14 days.

He reported that his blood pressure was extremely high when 
he returned from the Persian Gulf, but that he no longer had 
the problem.  He was not treated with medication.

The examiner performed a detailed physical examination.  No 
pertinent abnormalities were noted, except small areas of dry 
flaky skin on both feet, slight swelling of the PIP joints of 
the second and third fingers bilaterally, slight ankle edema, 
and speech hesitant at times.

The examiner diagnosed tension headaches; sleep apnea; slight 
decrease in left ventricular wall motion with left 
ventricular ejection 48 percent; chronic diarrhea; GERD; 
joint pain and swelling, etiology unknown; fatty liver with 
elevated liver function study; and elevated cholesterol and 
triglycerides.

A heart examination dated in November 1998 noted the 
veteran's reports of shortness of breath on return from the 
Persian Gulf in 1991.  He reported having a cardiology workup 
and stated that his left ventricle was not functioning 
normally.  He reported occasional discomfort in the mid to 
left chest.  The discomfort lasted about one minute.  When it 
occurred, he sometimes had the discomfort every three to four 
minutes.

He again reported symptoms of fatigue and dyspnea on return 
from the Persian Gulf, but these symptoms had reportedly 
decreased since he was receiving treatment for sleep apnea.  
He experienced shortness of breath after walking up two 
flights of stairs.  He denied dizziness or syncope.

There was no history of myocardial infarction, congestive 
heart failure, acute rheumatic disease, or cardiac surgery.  
On examination there were no abnormalities.  The examiner 
noted that a "MUGA" scan, in March 1996, showed the left 
ventricle wall motion study with mild, diffuse, decreased 
left ventricular wall motion.  A thallium scan in April 1996 
failed to demonstrate any areas of reversible ischemia.  An 
EKG in November 1998 was normal.  The diagnosis was slight 
decrease in left ventricular wall motion, LV ejection 48 
percent.

An intestinal examination, also in November 1998, noted the 
veteran's history of alternating diarrhea and constipation.  
An ultrasound of the abdomen in May 1998 was reported to show 
hepatomegaly without any focal mass and an echo pattern 
within the liver suggestive of fatty liver.  The diagnoses 
were diarrhea, etiology unknown and GERD. 

A joint examination, also in November 1998, noted the 
veteran's reports of muscles and joint aches since returning 
from the Persian Gulf in 1991.  He did not recall specific 
injury to the joints.  The areas affected were the elbows, 
wrists, fingers, hips, knees, ankles, and back.  The back 
pain was described as intermittent, dull and achy.  There was 
reported stiffness, swelling, warmth and redness in the hands 
and ankles.  His ankles reportedly locked and gave way at 
times.  He denied periods of flare-ups.  He took Tylenol for 
pain.  He wore ankle braces occasionally.  He described 
dropping things easily and a limited ability to work on cars.

On physical examination, the veteran gait was coordinated and 
smooth.  The curvature of his back was normal.  There was no 
muscle atrophy except the left hyperthenal eminence.  There 
was no joint deformity except slight swelling of the PIP 
joints of the second and third fingers bilaterally and slight 
left ankle edema.  There was no FM point tenderness.  Muscle 
strength was 5/5.  Ranges of motion were reported.  The 
examiner diagnosed joint pain and swelling, etiology unknown.

A neurological disorders examination, also in November 1998, 
addressed the veteran's headaches.  The veteran reported that 
he developed frequent headaches on return from the Persian 
Gulf.  He noted improvement since he began treatment for 
sleep apnea.  The headaches occurred about two times per 
month.  They were described as a constant, sharp pain that 
started at the neck and radiated up the back of the head.  
The headaches could last from one to several days.  They were 
not as severe as they were before starting treatment for 
sleep apnea.

The veteran denied auras and associated symptoms.  He did 
notice that the headaches occurred more often when he was 
overly tired.  He treated them with Tylenol or Motrin, and 
rest.  

The examiner noted that the medical records indicated the 
veteran had tension-type headaches.  Physical examination 
showed no reported abnormalities.  MRI of the brain showed no 
reported abnormalities.  The diagnosis was tension headaches.

The report of the respiratory examination in December 1998, 
records the veteran's reports of symptoms of fatigue, 
shortness of breath after walking one block, cough, sleep 
disturbances and daytime sleeping.  He was reported to have 
had a pulmonary function test and sleep study in 1997, and 
was found to have sleep apnea.  He was started on CPAP 
treatments.  He stated his condition had improved since 
starting the CPAP.  

He reported still having some shortness of breath, but could 
tolerate more activity.  He could walk up two flights of 
stairs before becoming short of breath.  He denied productive 
cough, sputum, hemoptysis, or anorexia.  He reported a weight 
gain of 80 lbs. over the prior seven years.  He denied 
asthma.  He did have an allergy to dust with breathing 
difficulties around dust.  He denied periods of 
incapacitation defined as requiring bed rest and treatment by 
a physician.

No abnormalities were reported on physical examination.  The 
diagnoses were no acute pulmonary pathology and sleep apnea.

A skin disease examination in November 1998 recorded the 
veteran's complaints of a skin rash that was intermittent, 
occurring mostly in the spring and summer.  It was aggravated 
by heat.  He described fine red lesions that were pruritic.  
He denied pain with the rash.  The areas affected were both 
arms from the wrists to the elbows and both ankle areas.  The 
rash lasted from one to 14 days, and the last occurrence was 
in August 1998.  He had not had treatment for the rash and 
did not use over the counter products.  Aside from dry, flaky 
skin on the feet there were no lesions noted by physical 
examination.   

A treatment note, dated in December 1998, records the veteran 
had an improvement in respiratory status with the 
implementation of a CPAP adjustment.  He had some non-
exertional chest pain, described as a muscle spasm, lasting a 
few seconds.  Otherwise he did heavy exertion without chest 
pain.  Examination was normal.  The diagnoses included OSA 
(obstructive sleep apnea), obesity, hyperlipidemia, post 
traumatic distal ulnar neuropathy, and noncardiac chest pain.

In December 1998, the veteran's spouse - who the veteran 
identifies as a "Certified Nurses Aide" - submitted a 
statement.  She reports that in the time the veteran had been 
home from the Persian Gulf she had seen a big change in him.  
He had gained a lot of weight.  He had rashes on his arms and 
legs.  The skin on his feet peeled off and his feet were real 
dry.  He had night sweats that were so bad it was like 
someone poured a bucket of water on the bed, and the odor was 
real bad.  He had joint pain and swelling.  His ankles were 
very weak.  He had speech problems.  When he was talking he 
sometimes couldn't get the words out.  He at times forgot 
where he was and where was going.  He had severe headaches.  
He had problems sleeping; when he got up he was not rested.

In March 1999 treatment notes, the veteran was reported to 
deny any worsening of his memory.  Extensive evaluation, 
including EEG, MRI, and neuro-psych testing, was essentially 
normal.

The veteran submitted a statement on his substantive appeal 
in July 1999.  He asserted that his sleep apnea or sleep 
disturbance was a resultant condition stemming from other 
conditions.  He also disputed that his headaches were a 
diagnosable entity, noting that they could not be both 
tension headaches and due to his sleep apnea.

In September 2002, the veteran sought treatment for right 
foot pain for the previous four days.  The forefoot was noted 
to be tender to palpation.  He denied recent trauma.  No 
abnormality was noted on examination.  

The veteran was examined in November 2002.  The examiner 
noted that the veteran's medical file was not available, but 
his electronic medical records were reviewed as well as the 
veteran's claims folder.  The examiner noted that the veteran 
had been seen at the Leavenworth VAMC from 1991 to 1997.  
Review of the claims folder indicated that the RO has 
previously requested records from this period and all 
available records had been forwarded.  

The veteran was noted to have served in the Persian Gulf 
during Desert Storm.  The examiner reviewed the history of 
all of the veteran's claimed disorders.  

The veteran's sleep apnea was noted to have been first 
diagnosed in 1997.  The veteran reported that at that time he 
had been 250 to 255 lbs.  The examiner noted this was 
significantly overweight.  Since that time he had lost 
weight, weighing about 215 lbs.  He had been provided a CPAP 
machine, but had not used it for about two months.  He had 
not had a follow-up sleep study although one had been 
scheduled in 1999.  The veteran reported that he got sleepy 
if he stopped moving, but could work for 12 hours a day.  He 
usually slept six to eight hours per night.  He did not feel 
rested once he awakened.  He felt his CPAP pressure needed to 
be increased.  The veteran also complained of chronic fatigue 
that he reported having since 1991.

With regard to the veteran's headaches, he reported getting a 
headache about once per week.  He had been getting the 
headaches since 1991.  They were post nuchal headaches that 
moved up toward the occipital region.  The headaches usually 
manifested in the mornings after he awoke.  The veteran was 
noted to have been under a lot of stress in 1991; it was 
noted that the veteran's wife had developed muscular 
sclerosis, in addition to the stress that he had being in the 
Persian Gulf at that time.  The frequency of the headaches 
were noted to average one perhaps two days per week, with an 
average duration ranging between an hour and 24 hours, but 
the average was between two to three hours.  The severity 
level was described as 10 out of 10, i.e. the worst pain that 
he could envision.  Sometimes, he got nausea with the 
headaches.  The veteran occasionally had night sweating, 
which occurred with or without the headaches; they were not 
associated necessarily, but could overlap.  He did not have 
photophobia or sonophobia.  He just treated the headaches 
with aspirin and Tylenol.

The veteran was noted to have no classical symptoms of 
cardiovascular disease.  On one study, an echocardiogram, he 
was estimated to have left ventricular ejection fraction of 
48 percent, with 50 to 55 percent as normal.  He did not have 
orthopnea, "PND," or chest pain.  He did not use 
nitroglycerin.  His TB test was negative.  He had no history 
of congestive heart failure, dyspnea on exertion, and no 
family history of cardiovascular disease.  He had a thallium 
study done of his heart and there was no evidence of a 
reversible ischemia.  The examiner noted that there was no 
record of hypertension.  There was no evidence of 
cardiovascular disease.  There was no history of 
cardiovascular disease.

With regard to joint pain, the veteran reported chronic pain 
since 1991.  It affected his ankles, knees, fingers, legs, 
back, and feet.  He treated it usually with Tylenol.  X-ray 
examination was negative for degenerative disease.  He had 
not had joint swelling, effusions, or synovitis.  Serology 
studies had been negative for inflammatory joint disease.  He 
did not have hepatitis A, B, or C.  He did not have 
rheumatoid arthritis or collagen vascular disease.

The veteran's night sweats might occur three times a week.  
When they were at their worst, he would soak the bed fairly 
copiously.  The etiology of the night sweats had never been 
ascertained.  They had started in 1991.

The veteran reported having diarrhea approximately twice per 
month - lasting anywhere from one half to one day.  The 
examiner noted that this was not severe frequent recurrent 
diarrhea.  He did not have any GI problems that would induce 
diarrhea.

The veteran was noted to urinate about five or six time per 
day.  He did not usually urinate at night, but occasionally 
he would urinate once at night.  He drank about four cups of 
coffee a day, and the cup size ranged between 20 and 12 oz.  
He also drank a lot of other fluids, including 120 oz. of 
soda per day.  The examiner opined that the veteran took in a 
significant amount of fluid, which made urination at five to 
six times per day not unusual.

The veteran reported that he occasionally would have a rash 
that would affect his arms and legs.  This was a pruritic 
rash.  He had not had any rash for about nine months.  He did 
not have any treatment for the rash.  He thought it had been 
diagnosed as a heat rash, but he was not sure.  He did not 
think it eczema.  He did not have the rash at the time of the 
examination.

The examiner reported the results of the veteran's physical 
examination.  His blood pressure was 130/82 laying, 128/80 
sitting, and 118/76 standing.  Physical findings were 
essentially normal, although he was noted to complain of knee 
pain when squatting.  He had a fungus infection on the 
plantar surfaces of his feet; his toenails were also 
affected.  His deep tendon reflexes were normal.  Hand 
strength was normal.  There was no evidence of synovitis, 
erythema, induration, hyperthermia in any joint.   Range of 
motion in the upper extremities and shoulders was normal.  
Range of motion of the neck was done without pain and was 
within normal limits.  Range of motion of the dorsal lumbar 
spine was 95 degrees in flexion, with pain at that point, 30 
degrees in extension with pain, and bilateral tilt at 35 
degrees with pain.  He had no pain with rotation at 70 + 
degrees bilaterally.  There were no spasms seen in the back.  
Motor strength was 5/5 in all four extremities other than the 
left hand.  Straight leg raise was negative for back 
involvement.  There was no evidence of incontinence.  There 
was no evidence of a skin rash anywhere on the body.

The examiner found that there was a remote history of sleep 
apnea syndrome, but the veteran was not currently using CPAP, 
associated with morning headaches and fatigue.  He found no 
evidence of cardiovascular disease or hypertension.  He 
diagnosed tension headaches.  He noted complains of multiple 
arthralgias with no evidence of synovitis inflammatory joint 
disease, or degenerative disease.  He had a history of 
nocturnal sweating.  He had no evidence of significant 
diarrhea and no evidence of frequent nocturia or frequent day 
urination.  He had no evidence of a current skin rash, but 
had a history of recurrent pruritic skin rash.  He had 
bilateral pes cavus, foot tinea pedis, and onychomycosis of 
the toenails.

The examiner discussed the veteran's disabilities.  He noted 
that the veteran's sleep disorder appeared to be secondary to 
his increase in weight that occurred somewhere around 1997.  
The actual sleep study was not available in the record.  The 
examiner noted that the records from Leavenworth VA Hospital 
from 1991-1997 were not available and those records should be 
obtained to determine if there is a consistent medical record 
describing the problems mentioned on examination.
(The Board notes that these records were requested from 
Leavenworth VA Hospital.  The hospital reported that there 
were no records of the veteran receiving treatment from this 
period.) 

The examiner noted that the veteran did not have significant 
diarrhea or frequent urination.  He did not have a 
cardiovascular disease or hypertension.  He did have tension 
headaches.  His night sweats were diagnosed by history, which 
his wife apparently confirmed.  There was no rash present at 
the time of the examination.  The examiner noted that it was 
impossible to determine the etiology or diagnosis without it 
being present.  There was no evidence of the sleep apnea 
being present during the veteran's service.  Similarly there 
was no evidence for cardiovascular disease.  His joint pain 
was due to arthralgias not to inflammatory joint disease or 
degenerative disease.  The arthralgias were of unknown 
etiology because they were subjective.

The examiner concluded that at that time, there was no 
evidence for the presence of an undiagnosed disease.  The 
veteran gave a history of fatigue, headaches, muscle, and 
joint pain, but all of the examination that were available 
did not specify pathology except for a left ulnar nerve 
injury secondary to a glass cut in about 1971.  It was 
unknown whether the sleep disturbance was still present 
because no follow-up study was ever done.  A study was 
ordered in 1999, but it was never done.  There was no 
evidence of a significant gastrointestinal problems.  
Diarrhea that occurred once or twice a month was not unusual 
in normal people.  Frequent urination would be expected with 
the quantity of fluid that the veteran took in.  The 
neurological examination of the veteran was relatively 
unremarkable except for the tension headaches.

Analysis

As an initial matter, the Board finds that the veteran's 
service personnel records demonstrate that he is a "Persian 
Gulf Veteran" for the purposes of 38 C.F.R. § 3.317 (2002).

Sleep Apnea, Claimed as Sleep Disorder and Chronic Fatigue

The competent medical evidence of record demonstrates that 
the veteran's sleep disorder has been diagnosed as sleep 
apnea.  The veteran's chronic fatigue has been found to be 
secondary to this diagnosed sleep disorder.

Review of the veteran's service medical records reveals no 
complaints, treatment, or diagnosis of any sleep disorder, 
including sleep apnea, or chronic fatigue.  The first 
competent medical evidence of the disorder dates to 
approximately six years after the veteran's separation from 
active service.

Absent competent medical evidence establishing an etiological 
connection between any incident or occurrence in service and 
the veteran's current sleep disorder - sleep apnea - there is 
no basis to establish service connection on a direct basis.

The veteran argues that the diagnosis of "sleep apnea" 
while a diagnosis does not remove the disorder from the 
benefits of presumptive service connection under 38 C.F.R. 
§ 3.317 because it must be caused by an underlying 
undiagnosed disorder.  The Board notes that the veteran's 
sleep apnea has been attributed on several occasions by 
competent medical professionals to his weight gain of 
approximately 100 lbs.  The sleep apnea has, according to the 
competent medical evidence, been alleviated initially by the 
use of CPAP and by a loss of weight.  The November 2002 VA 
examiner most recently articulated these opinions.

The veteran is not competent to offer his own medical opinion 
to weigh against that of the VA examiner.  See 38 C.F.R. 
§ 3.159(a)(1) (2002).  Absent medical evidence that supports 
the veteran's claim that the sleep disorder with fatigue is 
the manifestation of some undiagnosed illness, the veteran's 
claim must be denied.

Cardiovascular Disorder and Hypertension

There is no competent medical evidence of record that 
documents a cardiovascular disorder or hypertension, nor is 
there any medical evidence of cardiovascular symptoms or 
elevated blood due to an undiagnosed illness.  The veteran's 
blood pressure was noted to be elevated at the time of his 
separation from service; however, even that isolated elevated 
reading did not constitute a compensable disability.  Since 
that time there have been no recorded blood pressure readings 
that were abnormally high according to the competent medical 
opinions in the record.  The VA examiner in November 2002 
specifically found that there was no evidence of 
cardiovascular disease or hypertension.

The record contains no currently diagnosed cardiovascular 
disorder or hypertension.  A veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Even where there 
is evidence of an injury or disease in service, there must be 
a present disability resulting from that disease or injury.  
See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  



Headaches

The competent medical evidence establishes that the veteran 
has been treated for headaches.  The veteran's headaches have 
been diagnosed as tension headaches and also as due to the 
veteran's diagnosed sleep apnea.  As such, they are a 
diagnosed condition and the provisions of 38 C.F.R. § 3.317 
are not applicable to his claim.

While the veteran has argued that these headaches are not in 
fact tension headaches nor are they secondary to the sleep 
apnea, he is not competent to offer an opinion as to the 
etiology of his headaches.  38 C.F.R. § 3.159(a)(1) (2002).

Review of the service medical records does not reveal 
evidence of headaches during the veteran's period of active 
service.  The first competent medical evidence of headaches 
dates many years after the veteran's service.  Absent 
evidence of headaches during service or of competent medical 
evidence connecting the currently occurring headaches with 
any incident or occurrence during service, the preponderance 
of the evidence is against establishment of service 
connection.  The benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002).

Joint Pain and Night Sweats

The Board finds that the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 require a grant service connection for 
multiple joint arthralgia and night sweats.  The veteran has 
offered his own testimony and the corroborating testimony of 
his family to support his claim that he has recurrent 
multiple joint arthralgia and nightsweats.

While there is a paucity of objective medical evidence of 
multiple joint pain or night sweats, and some inconsistencies 
in the veteran's history (e.g., completely different accounts 
of how he sustained a left hand injury), the fact remains 
that he has been consistent in providing a history of 
arthralgias and night sweats and all of the examinations have 
been unable to specify an underlying diagnosis.  After having 
carefully considered this matter, the Board is of the opinion 
that the evidence in this case is in relative equipoise.  
Under the circumstances, service connection may be granted, 
applying the "benefit of the doubt" rule.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

Accordingly, it is the finding of the Board that the record 
supports a grant of entitlement to service connection for 
multiple joint arthralgias and night sweats due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.317 (2002).

Diarrhea and Frequent Urination

The competent medical evidence of record does not support a 
finding that the veteran has a current disease manifested by 
diarrhea or frequent urination, nor is there any competent 
evidence to show either symptom due to an undiagnosed 
illness.  There is no evidence of either diarrhea or frequent 
urination in the veteran's service medical records.  While 
this symptomatology was noted on several occasions as history 
during VA examinations, when the frequency of the diarrhea 
and urination was evaluated by the VA examiner in November 
2002, it was that physician's opinion that the veteran does 
not have a history of abnormal diarrhea or frequent 
urination.  

The Board finds that the veteran's infrequent history of 
diarrhea and his frequency of urination have been found to be 
normal by a competent medical professional, and there are no 
objective indications of chronic disability, or signs or 
symptoms that may be manifestations of undiagnosed illness.  
"Symptoms" found to be normal cannot be indicia of a 
disorder.  Thus service connection under the provisions of 
38 C.F.R. § 3.317 is not warranted.

Considered on the basis of direct service incurrence, the 
record contains no currently diagnosed disorder manifested by 
diarrhea or frequent urination.  A veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer, 210 
F.3d at 1353.


Skin Rash

Similarly, there is no competent medical evidence that the 
veteran has a skin rash.  He has reported that he 
periodically manifests a rash located on his forearms, 
particularly in the summer months.  Several VA examiners have 
noted varying diagnoses of a pruritic rash; however, all of 
these diagnoses have been based upon the veteran's reported 
history - never by objective examination.

The November 2002 VA examiner concluded that the type of 
rash, its diagnosis and etiology, cannot be determined 
without it being present at the time of examination.  The 
Board notes that the post service treatment records do not 
include any confirmation of the existence of the skin rash by 
a competent medical professional.

The Board finds that the competent evidence fails to show 
"signs or symptoms involving skin" due to undiagnosed 
illness.  As required by 38 C.F.R. § 3.317(a)(2) such a sign 
includes both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  While the veteran is competent to report these 
rashes, neither he nor his with are competent to offer 
testimony that they are a manifestations of the same disorder 
or caused by an undiagnosed illness.

The skin rashes as reported by the veteran could have one or 
many etiologies - they could be independent of one another or 
they could be related.  The Board notes that the veteran has 
undergone several VA examinations and appears to seek medical 
treatment solely at VA.  Absent the veteran seeking treatment 
for them when they are manifest the Board cannot determine 
whether the evidence supports a finding that his claimed skin 
rashes are or are not due to a diagnosed or undiagnosed 
illness.  To the extent that rashes may have multiple causes, 
a determination as to the etiology - known or unknown - of 
any skin rash in this case requires medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In conclusion, considering all the entire record, the Board 
finds that the preponderance of the evidence is against 
service connection for a skin rash either on a direct basis 
or under the provisions of 38 C.F.R. § 3.317 as due to an 
undiagnosed illness.

The Board recognizes the spouse of the veteran is a nurses 
aid.  However, while she has stated that the presence of 
rashes on the veteran consisted of, "[h]e has rashes on his 
arms and legs", no opinion as to the nature or etiology of 
the rashes has been offered by her.  In any event, there is 
no indication that she has any training or competence in the 
areas of diagnosing or determining etiologies of skin 
symptoms or any of the other symptoms or clinical signs at 
issue.  

In summary, the Board finds that service connection for 
multiple joint arthralgias and night sweats due to an 
undiagnosed illness is warranted, and service connection for 
sleep apnea, claimed as sleep disorder and chronic fatigue; a 
cardiovascular disorder or hypertension; headaches; abnormal 
diarrhea; frequent urination; and a skin rash is not 
warranted.  As the preponderance of the evidence is against 
these latter claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).













ORDER

Service connection for sleep apnea, claimed as sleep disorder 
and chronic fatigue; a cardiovascular disorder or 
hypertension; headaches; abnormal diarrhea; frequent 
urination; and a skin rash is denied.

Service connection for multiple joint arthralgias and night 
sweats due to an undiagnosed illness is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

